Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 1 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 2 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 3 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 4 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 5 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 6 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 7 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 8 of 9
Case 20-60626-6-dd   Doc 2   Filed 06/08/20 Entered 06/08/20 14:19:57   Desc Main
                             Document      Page 9 of 9
